Case 2:21-cv-01473-JFW-MAA Document 1 Filed 02/18/21 Page 1 of 7 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
 2      Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
 3      Amanda Seabock, Esq., SBN 289900
        Mail: 8033 Linda Vista Road, Suite 200
 4      San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
 5      amandas@potterhandy.com
 6      Attorneys for Plaintiff
 7
 8
                                UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11      Orlando Garcia,                          Case No.

12                Plaintiff,
                                                 Complaint For Damages And
13        v.                                     Injunctive Relief For Violations
                                                 Of: Americans With Disabilities
14      Nutri Stores, Inc., a California         Act; Unruh Civil Rights Act
        Corporation
15
                  Defendants.
16
17
            Plaintiff Orlando Garcia complains Nutri Stores, Inc., a California
18
      Corporation, and alleges as follows:
19
20
        PARTIES:
21
        1. Plaintiff is a California resident with physical disabilities. Plaintiff
22
      suffers from Cerebral Palsy. He has manual dexterity issues. He cannot walk.
23
      He uses a wheelchair for mobility.
24
        2. Defendant Nutri Stores, Inc. owned Quiznos located at or about 1528
25
      N Vermont Ave, Hollywood, California, in February 2020.
26
        3. Defendant Nutri Stores, Inc. owns Quiznos (“Restaurant”) located at or
27
      about 1528 N Vermont Ave, Hollywood, California, currently.
28


                                             1

      Complaint
Case 2:21-cv-01473-JFW-MAA Document 1 Filed 02/18/21 Page 2 of 7 Page ID #:2




 1      4. Plaintiff does not know the true names of Defendants, their business
 2    capacities, their ownership connection to the property and business, or their
 3    relative responsibilities in causing the access violations herein complained of,
 4    and alleges a joint venture and common enterprise by all such Defendants.
 5    Plaintiff is informed and believes that each of the Defendants herein is
 6    responsible in some capacity for the events herein alleged, or is a necessary
 7    party for obtaining appropriate relief. Plaintiff will seek leave to amend when
 8    the true names, capacities, connections, and responsibilities of the Defendants
 9    are ascertained.
10
11      JURISDICTION & VENUE:
12      5. The Court has subject matter jurisdiction over the action pursuant to 28
13    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
14    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
15      6. Pursuant to supplemental jurisdiction, an attendant and related cause
16    of action, arising from the same nucleus of operative facts and arising out of
17    the same transactions, is also brought under California’s Unruh Civil Rights
18    Act, which act expressly incorporates the Americans with Disabilities Act.
19      7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
20    founded on the fact that the real property which is the subject of this action is
21    located in this district and that Plaintiff's cause of action arose in this district.
22
23      FACTUAL ALLEGATIONS:
24      8. Plaintiff went to the Restaurant in February 2020 with the intention to
25    avail himself of its goods and to assess the business for compliance with the
26    disability access laws.
27      9. The Restaurant is a facility open to the public, a place of public
28    accommodation, and a business establishment.


                                                2

      Complaint
Case 2:21-cv-01473-JFW-MAA Document 1 Filed 02/18/21 Page 3 of 7 Page ID #:3




 1      10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 2    to provide wheelchair accessible dining surfaces in conformance with the ADA
 3    Standards as it relates to wheelchair users like the plaintiff.
 4      11. The Restaurant provides dining surfaces to its customers but fails to
 5    provide any wheelchair accessible dining surfaces.
 6      12. One problem that plaintiff encountered is the lack of sufficient knee or
 7    toe clearance under the dining surfaces for wheelchair users.
 8      13. Plaintiff believes that there are other features of the dining surfaces that
 9    likely fail to comply with the ADA Standards and seeks to have fully compliant
10    dining surfaces available for wheelchair users.
11      14. On information and belief, the defendants currently fail to provide
12    wheelchair accessible dining surfaces.
13      15. These barriers relate to and impact the plaintiff’s disability. Plaintiff
14    personally encountered these barriers.
15      16. As a wheelchair user, the plaintiff benefits from and is entitled to use
16    wheelchair accessible facilities. By failing to provide accessible facilities, the
17    defendants denied the plaintiff full and equal access.
18      17. The failure to provide accessible facilities created difficulty and
19    discomfort for the Plaintiff.
20      18. Even though the plaintiff did not confront the barrier, the Restaurant
21    places a table in front of the sales counter, obstructing the floor space in front
22    of the sales counter. Plaintiff seeks to have this barrier removed as it relates to
23    and impacts his disability.
24      19. The defendants have failed to maintain in working and useable
25    conditions those features required to provide ready access to persons with
26    disabilities.
27      20. The barriers identified above are easily removed without much
28    difficulty or expense. They are the types of barriers identified by the


                                               3

      Complaint
Case 2:21-cv-01473-JFW-MAA Document 1 Filed 02/18/21 Page 4 of 7 Page ID #:4




 1    Department of Justice as presumably readily achievable to remove and, in fact,
 2    these barriers are readily achievable to remove. Moreover, there are numerous
 3    alternative accommodations that could be made to provide a greater level of
 4    access if complete removal were not achievable.
 5      21. Plaintiff will return to the Restaurant to avail himself of its goods and to
 6    determine compliance with the disability access laws once it is represented to
 7    him that the Restaurant and its facilities are accessible. Plaintiff is currently
 8    deterred from doing so because of his knowledge of the existing barriers and
 9    his uncertainty about the existence of yet other barriers on the site. If the
10    barriers are not removed, the plaintiff will face unlawful and discriminatory
11    barriers again.
12      22. Given the obvious and blatant nature of the barriers and violations
13    alleged herein, the plaintiff alleges, on information and belief, that there are
14    other violations and barriers on the site that relate to his disability. Plaintiff will
15    amend the complaint, to provide proper notice regarding the scope of this
16    lawsuit, once he conducts a site inspection. However, please be on notice that
17    the plaintiff seeks to have all barriers related to his disability remedied. See
18    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
19    encounters one barrier at a site, he can sue to have all barriers that relate to his
20    disability removed regardless of whether he personally encountered them).
21
22    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
23    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
24    Defendants.) (42 U.S.C. section 12101, et seq.)
25      23. Plaintiff re-pleads and incorporates by reference, as if fully set forth
26    again herein, the allegations contained in all prior paragraphs of this
27    complaint.
28      24. Under the ADA, it is an act of discrimination to fail to ensure that the


                                                4

      Complaint
Case 2:21-cv-01473-JFW-MAA Document 1 Filed 02/18/21 Page 5 of 7 Page ID #:5




 1    privileges, advantages, accommodations, facilities, goods and services of any
 2    place of public accommodation is offered on a full and equal basis by anyone
 3    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 4    § 12182(a). Discrimination is defined, inter alia, as follows:
 5             a. A failure to make reasonable modifications in policies, practices,
 6                or procedures, when such modifications are necessary to afford
 7                goods,     services,   facilities,   privileges,     advantages,   or
 8                accommodations to individuals with disabilities, unless the
 9                accommodation would work a fundamental alteration of those
10                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
11             b. A failure to remove architectural barriers where such removal is
12                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
13                defined by reference to the ADA Standards.
14             c. A failure to make alterations in such a manner that, to the
15                maximum extent feasible, the altered portions of the facility are
16                readily accessible to and usable by individuals with disabilities,
17                including individuals who use wheelchairs or to ensure that, to the
18                maximum extent feasible, the path of travel to the altered area and
19                the bathrooms, telephones, and drinking fountains serving the
20                altered area, are readily accessible to and usable by individuals
21                with disabilities. 42 U.S.C. § 12183(a)(2).
22      25. When a business provides facilities such as dining surfaces, it must
23    provide accessible dining surfaces.
24      26. Here, accessible dining surfaces have not been provided in
25    conformance with the ADA Standards.
26      27. When a business provides facilities such as sales or transaction counters,
27    it must provide accessible sales or transaction counters.
28      28. Here, accessible sales or transaction counters have not been provided in


                                             5

      Complaint
Case 2:21-cv-01473-JFW-MAA Document 1 Filed 02/18/21 Page 6 of 7 Page ID #:6




 1    conformance with the ADA Standards.
 2      29. The Safe Harbor provisions of the 2010 Standards are not applicable
 3    here because the conditions challenged in this lawsuit do not comply with the
 4    1991 Standards.
 5      30. A public accommodation must maintain in operable working condition
 6    those features of its facilities and equipment that are required to be readily
 7    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 8      31. Here, the failure to ensure that the accessible facilities were available
 9    and ready to be used by the plaintiff is a violation of the law.
10
11    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
12    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
13    Code § 51-53.)
14      32. Plaintiff repleads and incorporates by reference, as if fully set forth
15    again herein, the allegations contained in all prior paragraphs of this
16    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
17    that persons with disabilities are entitled to full and equal accommodations,
18    advantages, facilities, privileges, or services in all business establishment of
19    every kind whatsoever within the jurisdiction of the State of California. Cal.
20    Civ. Code §51(b).
21      33. The Unruh Act provides that a violation of the ADA is a violation of the
22    Unruh Act. Cal. Civ. Code, § 51(f).
23      34. Defendants’ acts and omissions, as herein alleged, have violated the
24    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
25    rights to full and equal use of the accommodations, advantages, facilities,
26    privileges, or services offered.
27      35. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
28    discomfort or embarrassment for the plaintiff, the defendants are also each


                                               6

      Complaint
Case 2:21-cv-01473-JFW-MAA Document 1 Filed 02/18/21 Page 7 of 7 Page ID #:7




 1    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 2    (c).)
 3
 4              PRAYER:
 5              Wherefore, Plaintiff prays that this Court award damages and provide
 6    relief as follows:
 7            1. For injunctive relief, compelling Defendants to comply with the
 8    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 9    plaintiff is not invoking section 55 of the California Civil Code and is not
10    seeking injunctive relief under the Disabled Persons Act at all.
11            2. Damages under the Unruh Civil Rights Act, which provides for actual
12    damages and a statutory minimum of $4,000 for each offense.
13            3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
14    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
15
      Dated: February 16, 2021             CENTER FOR DISABILITY ACCESS
16
17
18
                                           By: _______________________
19
                                                  Russell Handy, Esq.
20                                                Attorney for plaintiff
21
22
23
24
25
26
27
28


                                                 7

      Complaint
